Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States as follows:
1. That the merchandise marked “A” and initialed MK (Import Specialist’s Initials) by Import Specialist Marty Krebs (Import Specialist’s Name) on the invoice covered by the subject protest and entry was assessed with duty at the rate of 22% ad val. under Item 711.88, TSUS, and is claimed dutiable at the rate of 12% -ad val. under Item 712.50, TSUS.
2. That said merchandise consists of a part of a mass spectrometer.
3. That said spectrometer is an electrical analyzing instrument, which contains no optical elements, but depends for its operation upon an electrical phenomenon which varies according to the factor to be ascertained.
_ IT IS FURTHER STIPULATED AND AGREED that the subject protest be submitted on this stipulation, said protest being limited to the merchandise marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the collector and to establish the proper classification, as claimed by the plaintiffs, to be under item 712.50 of the Tariff Schedules of the United States as part of an electrical analyzing instrument, carrying a dutiable rate of 12 per centum ad valorem.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.